Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (Claims 1-14) in the reply filed on 08/18/22 is acknowledged. 
Invention II (claim 15) is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/18/22.

Claim Rejections - 35 USC § 112B
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the testing cavity”. There is insufficient antecedent basis for this limitation in the claim. The term “the testing cavity” is not mentioned previous to this claim. For examination purposes, the term “the testing cavity” is interpreted as “the test cavity” mentioned previously in claim 1.
Claim 3 recites the limitation “the rubber bag”. There is insufficient antecedent basis for this limitation in the claim. The term “the rubber bag” is not mentioned previous to this claim. For examination purposes, the term “the rubber bag” is interpreted as “the rubber airbag” mentioned previously in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wen (“Nanogenerators for self-powered gas sensing”, Nano-Micro Lett. 9, 45 (2017)) and in further view of Paz (U.S. Patent Application Publication 2014/0288454 A1), Zhang (CN105871247A), Zhang (CN106989767A) and Ahmad (U.S. Patent Application Publication 2017/0119280 A1).
Regarding claim 1, Wen teaches a breathing-driven flexible respiratory sensor [pg. 10-11], comprising: a test cavity, wherein the upper detecting component comprises a substrate [pg. 3 and 7], an electrode [pg. 3 and 7] and a gas sensitive film [pg. 10] bonded in sequence from top to bottom [fig. 7; pg. 10], a rubber airbag [fig. 10; pg. 10-11], and a friction film [fig. 10; pg. 10] is bonded to the rubber airbag [pg. 10]; an air inlet cylinder is connected to a left end of the rubber airbag [fig. 10, element h] and the air inlet cylinder extends out of the test cavity [fig. 10, element h]. 
However, Wen does not teach a digital electrometer, and the upper detecting component and the lower detecting component are both electrically connected to the digital electrometer, and the digital electrometer is grounded.   
Paz teaches a digital electrometer, and the upper detecting component and the lower detecting component are both electrically connected to the digital electrometer, and the digital electrometer is grounded [par. 52].   
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Wen, to incorporate a digital electrometer, and the upper detecting component and the lower detecting component are both electrically connected to the digital electrometer, and the digital electrometer is grounded, for detecting the current, as evidence by Paz [par. 52].
However, Wen does not teach an upper internal wall of the test cavity is provided with an upper detecting component, and a lower internal wall of the test cavity is provided with a lower detecting component; the upper detecting component and the lower detecting component is arranged in a longitudinal symmetry form. 
Zhang ‘247 teaches an upper internal wall of the test cavity is provided with an upper detecting component, and a lower internal wall of the test cavity is provided with a lower detecting component; the upper detecting component and the lower detecting component is arranged in a longitudinal symmetry form [fig. 2; par. 17 and 40].       
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Wen, to incorporate an upper internal wall of the test cavity is provided with an upper detecting component, and a lower internal wall of the test cavity is provided with a lower detecting component; the upper detecting component and the lower detecting component is arranged in a longitudinal symmetry form, to obtain a self-charging energy unit, as evidence by Zhang ‘247 [par. 17].
However, Wen also does not teach the substrate is bonded to the upper internal wall of the test cavity.
Zhang ‘247 teaches the substrate is bonded to the upper internal wall of the test cavity [fig. 2, elements 1 and 16; par. 14].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Wen, to incorporate the substrate is bonded to the upper internal wall of the test cavity, to obtain a self-charging energy unit, as evidence by Zhang ‘247 [par. 17].
However, Wen also does not teach a rubber airbag is disposed between the upper detecting component and the lower detecting component, wherein the rubber airbag is disposed in a longitudinal symmetry form, and a symmetric axis thereof coincides with a symmetric axis of the upper detecting component and the lower detecting component.
Zhang ‘767 teaches a rubber airbag [fig. 1, element 3] is disposed between the upper detecting component and the lower detecting component, wherein the rubber airbag is disposed in a longitudinal symmetry form, and a symmetric axis thereof coincides with a symmetric axis of the upper detecting component and the lower detecting component [Fig. 1; par. 33-35]
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Wen, to incorporate a rubber airbag is disposed between the upper detecting component and the lower detecting component, wherein the rubber airbag is disposed in a longitudinal symmetry form, and a symmetric axis thereof coincides with a symmetric axis of the upper detecting component and the lower detecting component, to allow for the two friction surfaces of the sensor to be in contact when the airbag is filled, as evidence by Zhang ‘767 [par. 35].
	Wen also does not teach an air outlet cylinder is connected to a right end of the rubber airbag; and the air outlet cylinder is disposed in the test cavity;
	Ahmad teaches an air outlet cylinder is connected to a right end of the rubber airbag; and the air outlet cylinder is disposed in the test cavity [par. 79];
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Wen, to incorporate an air outlet cylinder is connected to a right end of the rubber airbag; and the air outlet cylinder is disposed in the test cavity, for allowing breathing to continue indefinitely to assure contamination-free concentrations of exhaled breath, as evidence by Ahmad [par. 356].	
Regarding claim 2, Wen does not teach wherein the upper detecting component has an air inlet extending through the upper detecting component, and the air inlet is connected to an air inlet pipe, wherein the air inlet pipe extends through the testing cavity and protrudes; the lower detecting component has an air outlet extending through the lower detecting component, and the air outlet is connected with an air outlet pipe, wherein the air outlet pipe extends through the testing cavity and protrudes.
	Paz teaches wherein the upper detecting component has an air inlet extending through the upper detecting component, and the air inlet is connected to an air inlet pipe, wherein the air inlet pipe extends through the testing cavity and protrudes;
Although Paz does not explicitly teach the lower detecting component has an air outlet extending through the lower detecting component, and the air outlet is connected with an air outlet pipe, wherein the air outlet pipe extends through the testing cavity and protrudes, this would be obvious to a person having ordinary skill in the art when the invention was filed since Paz also suggests the upper detecting component has an air inlet extending through the upper detecting component, and the air inlet is connected to an air inlet pipe, wherein the air inlet pipe extends through the testing cavity and protrudes [see par. 28 and 34]. Examiner also notes that adding a second detecting component would involve only routine skill in the art.
Regarding claims 4, 5, and 6, Wen further teaches the electrode is made by depositing a layer of metal on a surface of an organic film [pg. 7 and 8].
Regarding claims 7, 8, and 9, Wen further teaches wherein the metal is one of aluminum, nickel, copper, silver, and gold [pg. 13]; the organic film is made of polyethylene terephthalate or polyimide [pg. 9].
Regarding claim 10, Wen does not teach a thickness of the electrode is 100-200nm.
Zhang ‘247 teaches a thickness of the electrode is 100-200nm [par. 106].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Wen, to incorporate a thickness of the electrode is 100-200nm, as this is a standard ITO electrode size, as evidence by Zhang ‘247 [par. 106].
Regarding claim 11, Wen further teaches the gas sensitive film is made of a material selected from a group consisting of polyaniline, polyethylene oxide, polyethyleneimine, sodium polystyrene sulfonate, polyaniline, polyimide, and graphene oxide [pg. 10].
Regarding claim 12, Wen further teaches the friction film is made of nylon, polytetrafluoroethylene, polydimethyl siloxane, polyvinyl chloride, or polyimide [pg. 8 and 9].
Regarding claim 13, Wen further teaches triboelectric properties of the gas sensitive film and the friction film are opposite [pg. 7 and 8].
Regarding claim 14, Wen further teaches the friction film is made of polytetrafluoroethylene [pg. 8 and 9].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wen, Paz, Zhang ‘247, Zhang ‘767, Ahmad, and in further view of Eichhorn (U.S. Patent Application Publication 2013/0213140 A1).
Regarding claim 3, Wen, Paz, Zhang ‘247, Zhang ‘767, and Ahmad teach a breathing-driven flexible respiratory sensor, as established above.
However, Wen, Paz, Zhang ‘247, Zhang ‘767, and Ahmad do not teach the rubber bag is a nitrile rubber bag.
Eichhorn teaches the rubber bag is a nitrile rubber bag [par. 32].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Wen, Paz, Zhang ‘247, Zhang ‘767, and Ahmad to incorporate the rubber bag is a nitrile rubber bag, for biocompatibility, as evidence by Eichhorn [par. 32].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE L ROZANSKI whose telephone number is (571)272-7067. The examiner can normally be reached M-F 8:30am-5pm, alt F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571)272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GRACE L ROZANSKI/Examiner, Art Unit 3791                                                                                                                                                                                                        
/PUYA AGAHI/Primary Examiner, Art Unit 3791